CARRIE K. S. OKINAGA             5958-0
 University General Counsel
DEREK T. MAYESHIRO               6858-0
derekmay@hawaii.edu
ELISABETH A. K. CONTRADES 7665-0
elisabeth.contrades@hawaii.edu
 Associates General Counsel
UNIVERSITY OF HAWAI‘I
2444 Dole Street, Bachman Hall 110
Honolulu, Hawai‘i 96822
Telephone: (808) 956-2211
Facsimile: (808) 956-2109
Attorneys for Defendant
DAVID LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF
THE UNIVERSITY OF HAWAIʻI
             IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI‘I
PATRICIA GROSSMAN,              )         CIVIL NO. 18-00493 DKW-RT
                                )
              Plaintiff,        )         CONCISE STATEMENT OF
                                )         FACTS OF DEFENDANT
     vs.                        )         DAVID LASSNER’S, IN HIS
                                )         OFFICIAL CAPACITY AS
HAWAII GOVERNMENT EMPLOYEES )             PRESIDENT OF THE
ASSOCIATION / AFSCME LOCAL 152; )         UNIVERSITY OF HAWAIʻI IN
DAVID LASSNER, IN HIS OFFICIAL  )         OPPOSITION TO PLAINTIFF’S
CAPACITY AS PRESIDENT OF THE )            MOTION FOR PARTIAL
UNIVERSITY OF HAWAII; AND       )         SUMMARY JUDGMENT AND
RUSSELL SUZUKI, IN HIS OFFICIAL )         IN SUPPORT OF CROSS
CAPACITY AS ATTORNEY GENERAL )            MOTION FOR SUMMARY
OF HAWAII;                      )         JUDGMENT; DECLARATION
              Defendants.       )         OF COUNSEL; DECLARATION
                                )         OF KIMBERLY M. HASHIRO;
                                )         EXHIBIT “A”; CERTIFICATE OF
                                )         SERVICE
                                )         Trial Date: June 15, 2020
________________________________)
        CONCISE STATEMENT OF FACTS IN SUPPORT OF
    DEFENDANT DAVID LASSNER’S, IN HIS OFFICIAL CAPACITY
  AS PRESIDENT OF THE UNIVERSITY OF HAWAIʻI IN OPPOSITION
   TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 AND IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
      Pursuant to Local Rule 56.1, Defendant DAVID LASSNER’s, In His

Official Capacity as President of The University of Hawaiʻi (“University”)

hereby submits its separate and concise statement of material facts not in

dispute, in opposition to Plaintiff’s Motion for Partial Summary Judgment

filed October 21, 2019 [Doc. 60] and in support of its Cross Motion for

Summary Judgment, filed concurrently herewith.

     Facts                                                  Evidence
1.   Defendant David Lassner is the President of the        Stipulation
     University of Hawaiʻi (“University”).                  Regarding
                                                            Undisputed
                                                            Facts filed
                                                            7/31/19 [Doc. 57]
                                                            hereinafter
                                                            [Doc. 57], No. 1
2.   Defendant Clare E. Connors is the Attorney             [Doc. 57], No. 2
     General for the State of Hawaiʻi.
3.   Defendant Hawaii Government Employees                  [Doc. 57], No. 3
     Association / AFSCME Local 152 (“HGEA”) is a
     labor organization.
4.   HGEA is the certified collective bargaining            [Doc. 57], No. 4
     representative of a bargaining unit of
     administrative, professional, and technical
     employees of the University known as Unit 8.
5.   Plaintiff Patricia Grossman (“Grossman”) is an         [Doc. 57], No. 5
     employee of the University and member of Unit 8.
6.   Employees in Unit 8 are paid through the State of      [Doc. 57], No. 6
     Hawaiʻi Department of Accounting and General
     Services (“DAGS”).
      Facts                                                    Evidence
7.    Employees in Unit 8 may become HGEA members              [Doc. 57], No. 7
      by signing a membership card that authorizes the
      deduction of union dues from their pay.
8.    Employees in Unit 8 are not required to become           [Doc. 57], No. 8
      members of HGEA or authorize dues deductions
      as a condition of employment.
9.    DAGS relies on information provided by HGEA              [Doc. 57], No. 9
      regarding which employees have properly
      authorized or cancelled dues deductions.
10.   HGEA members have the right to run for union             [Doc. 57], No. 10
      office, vote in union officer elections, and otherwise
      participate in HGEA’s internal affairs.
      Nonmembers do not have these membership
      rights.
11.   In 1995, Grossman signed the HGEA membership             [Doc. 57], No. 11
      application card attached as Exhibit 1.
12.   DAGS deducted union dues from Grossman’s pay             [Doc. 57], No. 12
      and remitted those dues to HGEA after she
      became a HGEA member.
13.   Before June 27, 2018, non-union-members in               [Doc. 57], No. 13
      Unit 8 paid fair-share fees to HGEA to cover their
      share of the cost of collective bargaining
      negotiations and contract administration. The
      “chargeable” fair-share fees paid by nonmembers
      were on average approximately 75% of full
      member dues and were always lower than full
      member dues. After the Supreme Court issued
      Janus v. AFSMCE, Council 31, 138 S.Ct. 2448
      (2018) on June 27, 2018, DAGS immediately
      stopped deducting and HGEA stopped receiving
      fair- share fees from nonmembers.
14.   Between July 6 and July 10, 2018, Grossman               [Doc. 57], No. 14
      exchanged emails with certain staff members at
      HGEA, DAGS, and the University. The email
      chains containing these emails are attached as
      Exhibit 2.




                                    2
      Facts                                                  Evidence
15.   On or about July 14, 2018, Grossman sent a letter      [Doc. 57], No. 15
      dated July 13, 2018 to HGEA’s Hawaiʻi Island
      Division office and to the University of Hawaiʻi by
      certified mail, asking to resign her membership and
      to stop deduction of dues. The letter is attached as
      Exhibit 3. Grossman’s letter was received by
      HGEA’s Hawaiʻi Island Division office on the island
      of Hawaii on or about July 14, 2018.
16.   On January 9, 2019, HGEA notified DAGS of              [Doc. 57], No. 16
      Grossman’s request to stop dues deductions, and
      dues deductions from Grossman’s pay ended.
17.   A total of $402.60 in dues was deducted from           [Doc. 57], No. 17
      Grossman’s pay from July 10, 2018 through the
      time deductions stopped, covering dues for the
      period July 1, 2018 through December 31, 2018.
      Specifically, deductions of $33.55 took place on
      approximately the 5th and 20th of each month
      beginning July 20, 2018 and ending January 4,
      2019. Deductions on approximately the 5th of the
      month covered dues for the second half of the
      previous month. Deductions on approximately the
      20th of the month covered dues for the first half of
      that month.
18.   On January, 10, 2019, HGEA sent Grossman a             [Doc. 57], No. 18
      check in the amount of $402.60. A copy of the
      check and cover letter is attached as Exhibit 4.
19.   On January 23, 2019, Grossman’s counsel sent a         [Doc. 57], No. 19
      letter to HGEA counsel regarding the check. A
      copy of the letter is attached as Exhibit 5.
20.   On January 28, 2019, HGEA sent a follow-up letter      [Doc. 57], No. 20
      to Grossman’s counsel regarding the check. A
      copy of that letter is attached as Exhibit 6.
21.   On June 21, 2019, Grossman’s counsel informed          [Doc. 57], No. 21
      HGEA’s counsel that Grossman had not cashed
      the check.




                                   3
      Facts                                                 Evidence
22.   On June 28, 2019, HGEA sent Grossman a                [Doc. 57], No. 22
      reissued check in the amount of $442.86. A copy
      of that reissued check and cover letter is attached
      as Exhibit 7.
23.   Grossman is no longer a member of HGEA. No            [Doc. 57], No. 23
      dues or other payments to HGEA are currently
      being deducted from her pay. HGEA has instructed
      DAGS and the University that dues should not be
      deducted from Grossman’s pay in the future, and
      that HGEA will not accept receipt of any dues
      deducted from Grossman’s pay, unless she
      chooses to join HGEA and authorizes deductions
      again.
24.   As of July 2018, DAGS has taken over from the         Declaration of
      University of Hawaiʻi the deduction of HGEA dues      Kimberly M.
      for University employees.                             Hashiro, Par. 4
25.   HGEA and DAGS coordinate between themselves           Declaration of
      the deduction of HGEA dues for University             Kimberly M.
      employees within that union.                          Hashiro, Par. 5
26.   This arrangement has been continuous from July        Declaration of
      2018 to present for each payroll period and is        Kimberly M.
      intended to continue into the future.                 Hashiro, Par. 6

      DATED:      Honolulu, Hawai‘i, November 18, 2019.

                                           /s/ Derek T. Mayeshiro
                                         CARRIE K. S. OKINAGA
                                          University General Counsel
                                         DEREK T. MAYESHIRO
                                         ELISABETH A. K. CONTRADES
                                          Associates General Counsel
                                         Attorneys for Defendant DAVID
                                         LASSNER, IN HIS OFFICIAL
                                         CAPACITY AS PRESIDENT OF
                                         THE UNIVERSITY OF HAWAIʻI




                                   4
